Kellogg, J. (concurring):
I concur in the result. The words in the margin are written across the left-hand margin from left to right opposite the clause in the will appointing the executor and the testamentary clause and are found in nineteen lines of from one to four words each. Eleven lines are found below the name of the testatrix and the last line is on the same line substantially where the name of the last subscribing witness is found and three inches below the name of the testatrix.
If these marginal words contained any disposing provisions or any matter which affected the disposition or management of the testatrix’s estate, we might well say that the testatrix had not signed the will at the end thereof, but the effect of the will is the same in every respect whether these words are treated as a part of the will or not. If contained in the will they would have no more effect upon it than a discussion of the weather conditions. They are not, therefore, any part of the will and should not be treated as a part of it when the only effect of such treatment is to vitiate a will otherwise valid. I think, therefore, that these marginal words should be disregarded and that the will is executed in accordance with'.the statutory provisions.
Decree reversed, without costs, and matter remitted to surrogate to procéed in accordance with opinion.